103 F.3d 112
Jerry T. Grantv.Mary A. Grant, State of New Jersey, Burlington CountySuperior Court, Chancery-Family Part, All Other SuperiorCourts-Chancery Division, Family-Part and All OtherDivisions and/or Parts Thereof, Division of Youth and FamilyServices of State of New Jersey, County of Ocean Branch,Judge P.R. LeBon, J.S.C., Judge Bookbinder, J.S.C., SuperiorCourt, Chancery Division-Family Part, Judge Wells, A.J.S.C.,Superior Court Burlington County, New
NO. 95-5011
United States Court of Appeals,Third Circuit.
Nov 13, 1996

Appeal From:  D.N.J., No. 94-06257,
Thompson, J.


1
AFFIRMED.